19-13842-jlg   Doc 1   Filed 12/03/19   Entered 12/03/19 13:17:20   Main Document
                                        Pg 1 of 5
19-13842-jlg   Doc 1   Filed 12/03/19   Entered 12/03/19 13:17:20   Main Document
                                        Pg 2 of 5
19-13842-jlg   Doc 1   Filed 12/03/19   Entered 12/03/19 13:17:20   Main Document
                                        Pg 3 of 5
19-13842-jlg   Doc 1   Filed 12/03/19   Entered 12/03/19 13:17:20   Main Document
                                        Pg 4 of 5
19-13842-jlg   Doc 1   Filed 12/03/19   Entered 12/03/19 13:17:20   Main Document
                                        Pg 5 of 5
